DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 20 are allowable. The restriction requirement species/inventions, as set forth in the Office action mailed on 15 May 2020 and 02 December 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 15 May 2020 and 02 December 2019 are fully withdrawn.  Claims 6-19, directed to species/inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1 and 16, claiming a washing machine appliance configured for operating a calibration cycle along with method of use thereof comprising: a tub; a basket; a valve; a nozzle; a pressure sensor; and a controller in operative communication with the valve and the pressure sensor, the controller configured to: open the valve to flow water into the tub; close the valve when a max fill time has elapsed or when water flowing into the tub as met a predetermined water pressure level; calculate, when water flowing into the tub has met the predetermined water pressure level, a water flow rate based at least in part on a fill time extending from a time in which the valve opens to a time in which the valve closes and a pressure of water in the tub at the predetermined water pressure level; determine whether the flow rate is in a valid range; and generate a control action in response to whether the water flow rate is in the valid range.
The closest prior art of record is that of DE 4222240 A1 to Stiller.  Stiller teaches a method for operating a washing machine appliance in a calibration cycle along with washing machine thereof comprising: opening a valve to flow water into a tub, a timer is 
The advantage of the current invention over that of the prior art to Stiller is that with the current invention the actual flow rate of the water flowing into the tub is calculated rather than using a valve with an overrun built in, wherein the current invention can generate a response thereto the calculated flow rate.
Since claims 1 and 16 are allowed, claims 2-15 and 17-20 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711